996 F.2d 312
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Mohammad Seyed MOUSSAVI, Defendant-Appellant.
No. 92-2157.
United States Court of Appeals, Tenth Circuit.
May 19, 1993.

Before McKAY, Chief Judge, TACHA, Circuit Judge, and KANE, Senior District Judge.*
ORDER AND JUDGMENT**
PER CURIAM.


1
The judgment of the district court is AFFIRMED.



*
 Honorable John L. Kane, Jr., Senior United States District Judge for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for the purposes of establishing the doctrines of law of the case, res judicata or collateral estoppel.   10th Cir.R. 36.3